 

ASSET CONTRIBUTION AGREEMENT

 

            THIS ASSET PURCHASE AGREEMENT (the "Agreement") is entered into
effective as of the 8th day of October, 2002, by and between DREAMWIND, LLC., a
Nevada limited liability company ("Dreamwind"), and Crown JEWEL RESOURCES CORP.,
a Delaware corporation ("Crown").

RECITALS

            WHEREAS Dreamwind owns certain Personal Property, Art Assets and
Intellectual Property related to 1) travel websites, sales and software, and 2)
a 27% interest in certain art animation cels of the Dino Babies (collectively
the "Contributed Assets"); and,

            WHEREAS Dreamwind desires to contribute, assign, transfer and
deliver to Crown, subject to Sections 351 and 732(c) of the Code, all of
Dreamwind's right, title and interest to the contributed Assets in consideration
of Crown's obligations hereunder; and,

WHEREAS Crown desires to acquire the Contributed Assets in exchange for shares
of its sole class of common stock;

            IT IS NOW THEREFORE agreed that in consideration of the covenants,
representations, conditions and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties contract as follows:

 ASSET EXCHANGE FOR COMMON STOCK

Contribution.  Contemporaneously with the execution and delivery hereof, and
upon the terms and conditions hereof, Dreamwind shall contribute, assign,
transfer and deliver to Crown, and Crown shall accept, all of Dreamwind's right,
title and interest in and to the Contributed Assets on the Closing Date (as
defined below), other than the Retained Assets (as defined below) or any of the
foregoing that relate solely to the Retained Assets, wherever located, whether
tangible or intangible, personal or mixed, that are owned by, leased by,
licensed to or in the possession of Dreamwind, whether or not reflected on the
books and records of Dreamwind.  For purposes of this Agreement, the Contributed
Assets shall include without limitation:

all patents, trademarks and web domains, including but not limited to
Holiday-Surf.com and HolidaySurf.net, computer equipment (including hardware and
software), (and interests in any of the foregoing) acquired by Dreamwind
(whether or not currently used), including all items of personal property which
are all set forth in the Contract dated July 16, 2002, and attached hereto as
Schedule 1.1(a) (the "Personal Property"), and any additions or accessions
thereto or substitutions therefore or proceeds thereof;

--------------------------------------------------------------------------------

 

the Dino Babies art animation cels, all rights, title and interests thereto and 
all rights to insurance, forward contracts and any other interest to the Dino
Babies leased or owned by Dreamwind and more particularly described on Schedule
1.1(b) (the "Art Assets"), also attached hereto;

 (i) all United States (including the individual states and territories of the
United States) and foreign registered patents, trademarks, service marks and
trade names; unregistered trademarks (including trade dress), patent, service
marks and trade names; trademark; service mark and trade name applications;
product designations; internet domain names; designs; manufacturing processes;
formulae; software; trade secrets; registered copyrights; and unregistered
copyrights (along with all transferable license rights pertaining thereto); and
other intellectual property belonging to, used in or pertaining to the
Contributed Assets, and the goodwill and going concern value of the Contributed
Assets in connection therewith, which are all as set forth on Schedule 1.1(d)
(the "Intellectual Property");

all of Dreamwind's rights, claims, credits, causes of action or rights of
set-off against third parties relating to the Contributed Assets, whether
liquidated or unliquidated, fixed or contingent, including claims pursuant to
all warranties, representations and guarantees made by suppliers, manufacturers,
contractors and other third parties in connection with products or services
purchased by or furnished to Dreamwind for use in the Contributed Assets or
affecting any of the Contributed Assets;

all goodwill associated with the Contributed Assets;

all other or additional privileges, rights, interest, properties and assets
owned by Dreamwind of every kind and description wherever located that are used
or intended for use in connection with, or that are necessary to or useful in
the continued conduct of, the Contributed Assets as presently being conducted
other than Retained Assets which are  set forth on Schedule 1.2).

Retained Assets.  Crown expressly understands and agrees that the assets and
properties set forth on Schedules 1.2 (the "Retained Assets") shall be excluded
from the Contributed Assets. 

Consideration.  At the Closing (defined below), as consideration for the
Contributed Assets, Crown shall deliver to Dreamwind a stock certificate
evidencing 23,242,200 shares of validly issued, fully paid and non-assessable
shares of the Common Stock of Crown (the "Shares").

 11

--------------------------------------------------------------------------------

The Closing.  The closing of the contribution of the Contributed Assets (the
"Closing") and the issuance and sale of the Shares shall take place at such time
and place as the parties may mutually agree.  The Closing shall be deemed
effective as of 11:59 p.m. on the date of the Closing (the "Closing Date").
Notwithstanding the foregoing, all deliveries, payments and other transactions
and documents relating to the Closing shall be interdependent (except the
delivery of share certificates and insurance certificates for the Art Assets
which shall be made within seven business (7) days) and none shall be deemed
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived satisfaction or performance
thereof as a condition precedent to the Closing), and shall be deemed to be
consummated simultaneously.

Assumption of Liabilities.  In addition to the issuance of the Shares, as
additional consideration for the contribution of the Contributed Assets and in
reliance upon the representations, warranties and agreements set forth herein,
Crown shall assume all the liabilities of Dreamwind (other than the Retained
Liabilities (defined below) arising from the operation of the Contributed Assets
(collectively, the "Assumed Liabilities"); together with those liabilities set
forth on Schedule 1.3.  Such Assumed Liabilities shall include without
limitation, all trade accounts payable of the Contributed Assets, all accrued
liabilities of Dreamwind relating to the Contributed Assets; all indebtedness
and indebtedness for borrowed money of Dreamwind relating to the Contributed
Assets; all of the obligations and liabilities of Dreamwind arising on or after
the Closing Date pursuant to the terms of any Contract, all liabilities relating
to any employees of Dreamwind now or hereafter transferred to Crown in
connection with the Contributed Assets. 

Retained Liabilities.  Crown does not assume, and shall not at any time
hereafter (including on or after the Closing Date) become liable for, any
liabilities of Dreamwind or any of its affiliates, other than the Assumed
Liabilities (the "Retained Liabilities").  For the avoidance of doubt, the
Retained Liabilities including, but are not limited to, the following:  (a) any
liability whether presently in existence or arising hereafter which is
attributable to a Retained Asset; (b) any liability the existence of which
constitutes a breach of any representation or warranty by Dreamwind hereunder;
(c) any liability whether currently in existence or arising hereafter relating
to fees, commissions or expenses owed to any broker, finder, investment banker,
attorney or other intermediary or advisor employed by Dreamwind or any of its
affiliates in connection with the transactions contemplated hereby or otherwise;
(d) any liability, whether currently in existence or arising hereafter, owed by
Dreamwind to the members of Dreamwind or any of their respective associates or
affiliates; (e) all liabilities and obligations of Dreamwind under this
Agreement and any other agreement entered into in connection herewith and (f)
those liabilities described as Retained Liabilities on Schedule 1.2.

12

--------------------------------------------------------------------------------

 

Related Agreements and Other Deliveries.  In addition to the foregoing, each of
Crown and Dreamwind covenant and agree to execute the agreements and make the
deliveries described in Article V hereof at the Closing.

 

REPRESENTATIONS AND WARRANTIES OF DREAMWIND


            Dreamwind represents and warrants to Crown, which representations
and warranties shall survive the Closing in accordance with Section 6.1, as set
forth below. 

Organization.  Dreamwind is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Dreamwind
has the requisite power and authority to own the Contributed Assets.  

Authority.  Dreamwind has the necessary power and authority to execute and
deliver this Agreement and all related agreements hereto (the "Other
Agreements") and to consummate the transactions contemplated hereby.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Dreamwind have been duly and validly
authorized and approved by all necessary company action of Dreamwind and no
other company or member proceedings on the part of Dreamwind, its Managers or
members are necessary to authorize or approve this Agreement or to consummate
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Dreamwind and, assuming the due authorization, execution and
delivery hereof by Crown, constitutes the legal, valid and binding obligation of
Dreamwind, enforceable against Dreamwind in accordance with its terms, subject
only to bankruptcy, insolvency, reorganization, moratorium or similar laws at
the time in effect affecting the enforceability or rights of creditors generally
and to general equitable principles which may limit the right to obtain
equitable remedies.

No Conflicts, Required Filings and Consents.  The execution, delivery and
performance of this Agreement and all Other Agreements by Dreamwind, the
consummation by Dreamwind of the transactions contemplated hereby and thereby
and compliance by Dreamwind with any of the provisions hereof do not and will
not: (a) conflict with or violate the Certificate of Organization or written
Operating Agreement of Dreamwind; (b) to the knowledge of Dreamwind result in a
material violation of any statute, ordinance, rule, regulation, order, judgment
or decree applicable to Dreamwind, the Contributed Assets; (c) result in a
violation or breach of, or constitute a default (or an event that, with notice
or lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
contract, agreement or arrangement related to the Contributed Assets, or result
in the creation or imposition of any lien, charge, restriction, claim or
encumbrance of any nature whatsoever upon any of the Contributed Assets or the
other properties or assets of Dreamwind, which violation or breach would have a
Material Adverse Effect; or (d) require any consent, waiver,

 

13

--------------------------------------------------------------------------------

 

license, approval, authorization, order, permit, registration or filing with, or
notification (any of the foregoing being a "Consent") to (i) any government or
subdivision thereof, whether domestic, foreign or multinational, or any
administrative, governmental, or regulatory authority, agency, commission,
court, tribunal or body, whether domestic, foreign or multinational (a
"Governmental Entity"); or (ii), except with respect to the Art Assets,  any
individual, corporation, trust, partnership, limited liability company or other
entity (collectively, a "Person"), the failure of which to obtain would have a
Material Adverse Effect.  A  "Material Adverse Effect" means a change in, or
effect on, the operations, affairs, prospects, financial condition, results of
operations, assets, liabilities, reserves or any other aspect of the Contributed
Assets that results in a material adverse effect on, or a material adverse
change in either the Contributed.

Intellectual Property.  To the knowledge of Dreamwind, Dreamwind owns, or is
validly licensed or otherwise has the right to use or exploit, all of the
Intellectual Property, free of any obligation to make any payment (whether of a
royalty, license fee, compensation or otherwise).  The Intellectual Property is
being transferred by Dreamwind to Crown free and clear of any liens, pledges,
mortgages, restrictions, adverse claims, security interests, rights of others
and encumbrances (including, without limitation, distribution rights)
attributable to Dreamwind.  No third party has been granted or assigned by
Dreamwind any right to manufacture, assemble, reproduce, distribute, market or
exploit any of its products or services or any adaptations, translations, or
derivative works based on any of Dreamwind's products.  No third party has been
granted or assigned by Dreamwind any rights to any source code belonging to
Dreamwind or used with Contributed Assets, whether upon the occurrence of a
default or specified event or otherwise.  Dreamwind has not received any written
complaint, claim or notice alleging any such infringement, violation or
misappropriation. 

Brokers' Fees.  Dreamwind has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to this transactions
contemplated by this Agreement.

>  * Litigation. To Dreamwind's knowledge, there is no action, suit, claim,
>    proceeding or investigation pending or, to the best of Dreamwind's
>    knowledge, threatened against or affecting Dreamwind or the Contributed
>    Assets, at law or in equity, or before or by any foreign or domestic,
>    Federal, state, municipal or other governmental court, department,
>    commission, board, bureau, agency or instrumentality.

Taxes.  Dreamwind has duly and timely filed all federal, state and local income,
franchise, excise, real and personal property and other tax returns and reports,
including extensions, required to have been filed by Dreamwind with respect to
the Contributed Assets on or prior to the date hereof, and has duly and timely
paid all taxes and other governmental charges, and all interest and penalties
with respect thereto, set forth in such returns including, without limitation,
all taxes which Dreamwind is obligated to withhold from amounts owing to
employees, creditors and third parties.

 

14

--------------------------------------------------------------------------------

 

Investor Representations.  Dreamwind is knowledgeable, sophisticated and
experienced in business and financial matters and in investing in privately held
business enterprises; it has previously invested in securities similar to the
Shares and it acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act") and understands that
the Shares must be held indefinitely unless they are subsequently registered
under the Securities Act or such sale is permitted pursuant to an available
exemption from such registration requirement; it is able to bear the economic
risk of its investment in the Shares and is presently able to afford the
complete loss of such investment.  Dreamwind holds the Shares for its own
account and not as nominee or agent for any other person and not with a view to,
or for offer or sale in connection with, any current distribution thereof
(within the meaning of the Securities Act) that would cause the original
purchase of the Shares to be in violation of the securities laws of the United
States of America or any state thereof, without prejudice, however, to its right
at all times to sell or otherwise dispose of all or any part of such Shares
pursuant to a registration statement under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act, and subject,
nevertheless, to the disposition of its property being at all times within its
control.

Schedules.  All Schedules attached hereto are and will be true, correct and
complete as of the Closing. Matters disclosed on any Schedule shall be deemed
disclosed on all other Schedules furnished by Dreamwind hereunder for which the
matters' relevance is reasonably ascertainable from its inclusion in the former
Schedule.

Proprietary Information.  To Dreamwind's knowledge,no third party has claimed
or, to the best knowledge of Dreamwind has any reasonable basis to claim that
Dreamwind or, to Dreamwind's knowledge, any person or engaged by or affiliated
with Dreamwind or the Contributed Assets has (i) violated or may be violating
any of the terms or conditions of any non‑competition or non‑disclosure
agreement with such third party, or (ii) interfered or may be interfering in the
any relationship between such third party and any of its present or former
affiliates.  No third party has requested information from Dreamwind that
suggests that such a claim might be contemplated.  To Dreamwind's knowledge,
none of the execution or delivery of this Agreement or any exhibit hereto, or
the carrying on of the business of Dreamwind, including the Contributed Assets,
as employees or agents by any employee of Dreamwind, or the conduct or proposed
conduct of the business of Dreamwind, including the Contributed Assets, will
conflict with or result in a breach of the terms, conditions or provisions of or
constitute a default under any contract, covenant or instrument under which any
such person is obligated.

 

 

15

--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES OF CROWN

            Crown represents and warrants to Dreamwind, which representations
and warranties shall survive the Closing in accordance with Section 6.1, as
follows:

Organization and Qualification.  Crown is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Crown
has the requisite corporate power and authority to carry on its business as it
is now being conducted and is duly qualified or licensed to do business, and is
in good standing, in each jurisdiction where the character of its properties
owned or held under lease or the nature of its activities makes such
qualification necessary, except where failure to be so qualified would not
reasonably be expected to have a material adverse effect on Crown' assets or
business, taken as a whole.

Authority.  Crown has the necessary corporate power and authority to execute and
deliver this Agreement and all Other Agreements and to consummate the
transactions contemplated hereby.  The execution and delivery hereof and the
consummation of the transactions contemplated hereby by Crown have been duly and
validly authorized and approved by all necessary corporate action of Crown, and
no other corporate or shareholder proceedings on the part of Crown, its Board of
Directors or shareholders are necessary to authorize or approve this Agreement
or to consummate the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by Crown, and assuming the due authorization,
execution and delivery by Dreamwind, constitutes the legal, valid and binding
obligation of Crown, enforceable in accordance with its terms, subject only to
bankruptcy, insolvency, reorganization, moratoriums or similar laws at the time
in effect affecting the enforceability or right of creditors generally and by
general equitable principles which may limit the right to obtain equitable
remedies.

Crown Stock. 

        (a)         The authorized capital stock of Crown consists of
200,000,000 shares of Common Stock, $0.00005 par value per share (the "Common
Stock") of which less than 16,000,000 shares are issued and outstanding.  Except
as provided for in the Certificate of Incorporation of Crown, as in effect on
the Closing Date, or as set forth in the attached Schedules or as contemplated
by this Agreement, Crown has no obligation (contingent or other) to purchase,
redeem or otherwise acquire any of its equity securities or any interest therein
or to pay any dividend or make any other distribution in respect thereof.  To
Crown's knowledge, there are no voting trusts or agreements, stockholders'
agreements, pledge agreements, buy-sell agreements, rights of first refusal,
preemptive rights or proxies relating to any securities of Crown (whether or not
Crown is a party thereto).  All of the outstanding securities of Crown were
issued in compliance with all applicable Federal and state securities laws.

16

--------------------------------------------------------------------------------

 

        (b)         When delivered to Dreamwind in accordance with the terms
hereof, the Shares shall be (i) duly authorized, fully paid and nonassessable,
and (ii) free and clear of any lien, charge, security interest, pledge, option,
right of first refusal, voting proxy or other voting agreement, or encumbrance
of any kind or nature (any of the foregoing, a "Lien") .

Reserved. 

No Conflicts, Required Filings and Consents.  The execution, delivery and
performance of this Agreement and all Other Agreements by Crown, the
consummation by Crown of the transactions contemplated hereby and thereby and
compliance by Crown with any of the provisions hereof do not and will not:

conflict with or violate the Certificate of Incorporation or bylaws of Crown;

to Crown' knowledge, result in a material violation of any statute, ordinance,
rule, regulation, order, judgment or decree applicable to Crown;

require any Consent by (i) any Governmental Entity; or (ii) any Person, the
failure of which to obtain would have a material adverse effect.

Brokers/Finders Fees.  Crown has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to this transactions
contemplated by this Agreement.

Statements True and Correct. Any representation or warranty made by Crown in any
certificate, exhibit, document or instrument delivered by Crown pursuant hereto
shall be deemed a representation or warranty made herein.  No representation or
warranty made by Crown, nor any statement, certificate or instrument furnished
or to be furnished to Crown pursuant to this Agreement or any other document,
agreement or instrument referred to herein or therein, contains or will contain
any untrue statement of material fact or omits or will omit to state a material
fact necessary to make the statement contained therein not misleading.

 17

--------------------------------------------------------------------------------

ADDITIONAL AGREEMENTS

1.1              Efforts; Consents.  Subject to the terms and conditions herein
provided, and fiduciary duties under applicable law, each of the parties hereto
agrees to use its reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable, to
consummate and make effective as promptly as practicable the transactions
contemplated hereby and to cooperate with each other in connection with the
foregoing.  Without limiting the generality of the foregoing, each of Dreamwind
and Crown shall use commercially reasonable efforts to (a) obtain or cause to be
obtained all Consents required to be obtained in connection with the
transactions contemplated hereby, (b) make or cause to be made all required
filings with applicable Governmental Entities, and (c) to fulfill all conditions
hereto.

                    Delivery of Books and Records.  At the Closing, Dreamwind
shall provide Crown with all of the books, records, papers and instruments of
whatever nature and wherever located, whether stored in or readable or
accessible by computer or otherwise, including, but not limited to, invoices,
engineering information, sales and promotional literature, manuals and data,
sales and purchase correspondence, lists of present and former suppliers,
personnel and employment records of present and, to the extent lawful, former
employees, and documentation developed or used for accounting, marketing,
engineering, manufacturing or any other purpose that relate to the Contributed
Assets or that are required, useful or necessary in order for Crown to conduct
the Contributed Assets from and after the Closing Date.  From and after the
Closing Crown shall make available to Dreamwind to examine, make abstracts or
copies of all of the books, records, papers and instruments of whatever nature
and wherever located, whether stored in or readable or accessible by computer or
otherwise, including, but not limited to, invoices, engineering information,
sales and promotional literature, manuals and data, sales and purchase
correspondence, lists of present and former suppliers, personnel and employment
records of present and, to the extent lawful, former employees, and
documentation developed or used for accounting, marketing, engineering,
manufacturing or any other purpose that relate to the Contributed Assets to the
extent that Dreamwind has a reasonable need for any such information.

         4.3        Liability Limit.  Notwithstanding anything herein to the
contrary, neither party will be liable with respect to any subject matter hereof
under any contract, negligence, strict liability or other legal or equitable
theory for any special, consequential or punitive damage for lost data, business
or profit, even if the remedies provided for herein fail of their essential
purpose or either party has been advised of the possibility or probability of
such damages.

 

 

18

 

--------------------------------------------------------------------------------

CONDITIONS PRECEDENT


Deliveries of Dreamwind.  At the Closing, and as a condition to Crown's
obligations to consummate the transactions contemplated hereby, Dreamwind shall
deliver to Crown, properly executed and, except as otherwise provided, dated as
of the date hereof:

> all warehouse location, bills of sale and such other instruments substantially
> in the forms of Exhibit "A" hereto; and,
> 
>  (b)        a closing certificate of Dreamwind, substantially in the form of
> Exhibit "B" hereto.

Deliveries of Crown.  In addition to delivery of the Shares in accordance with
Section 1.3 and in accordance with the Stock Purchase Agreement, at the Closing,
and as a condition to Dreamwind's obligations to consummate the transactions
contemplated hereby, Crown shall deliver, or cause to be delivered, to
Dreamwind, properly executed and, except as otherwise provided, dated as of the
date hereof:

> closing certificate of Crown, substantially in the form of Exhibit "C" hereto;
> and
> 
> such other documents as provided in this Article or as Dreamwind shall
> reasonably request.

 

ARTICLE VI:

GENERAL PROVISIONS

            6.1            Survival; Recourse.  The agreements contained herein
shall survive the Closing for a period of two years; and (b) the representations
and warranties made in Articles II and III shall survive the Closing for a
period of one year, and shall survive any independent investigation by the
parties, and any dissolution, merger or consolidation of Dreamwind or Crown, and
shall bind the legal representatives, assigns and successors of Dreamwind and
Crown.

            6.2            Further Assurances.  From time to time after the
Closing Date, upon the reasonable request of any party, the other party shall
execute and deliver or cause to be executed and delivered such further
instruments of conveyance, assignment and transfer and take such further action
as the requesting party may reasonably request in order to effectuate fully the
purposes, terms and conditions hereof.

            6.3            Notices.  All notices, request, demands or other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered personally or by telecopy (with confirmation of
receipt) or one (1) day after being sent by a nationally recognized overnight
delivery service or by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

If to Dreamwind: Seven Penn Plaza, Suite 1110   New York, New York 10001  
Attn:  Manager With a copy a required copy   (which shall not constitute notice)
  to: Roger L. Fidler, Esq.   400 Grove Street   Glen Rock, NJ 07452    

19

--------------------------------------------------------------------------------

 

            If to Crown: Seven Penn Plaza, Suite 1110   New York, New York 10001
  Attn:  Manager

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 6.3.

            6.4            No Third Party Beneficiaries.  This Agreement shall
not confer any right or remedies upon any Person other than the parties hereto
and their respective successors and permitted assigns.

            6.5            Entire Agreement.  The exhibits and schedules hereto
are incorporated herein by reference.  This Agreement and the documents,
schedules and instruments referred to herein and to be delivered pursuant hereto
constitute the entire agreement between the parties pertaining to the subject
matter hereof, and supersede all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter
hereof.  There are no other representations or warranties, whether written or
oral, between the parties in connection with the subject matter hereof, except
as expressly set forth herein.  No waiver of, or change, alteration,
modification or addition to this Agreement shall be effective unless in writing
and properly executed by the parties hereto.

            6.6            Assignments; Parties in Interest.  Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any of the parties hereto (whether by operation of law or
otherwise), except as provided herein, without the prior written consent of the
other parties; any attempted assignment otherwise is void.  Subject to the
preceding sentence, this Agreement shall be binding upon and inure solely to the
benefit of each party hereto, and nothing herein, express or implied, is
intended to or shall confer upon any Person not a party hereto any right,
benefit or remedy of any nature whatsoever under or by reason hereof, except as
otherwise provided herein.  Notwithstanding the foregoing, Dreamwind and Crown
may assign their rights to any affiliate with the prior written consent from the
other party, which consent will not be unreasonably withheld.

            6.7            Expenses.  Each of the parties shall pay the fees and
expenses of its respective counsel, accountants and other advisors incident to
the negotiation, drafting and execution hereof and consummation of the
transactions contemplated hereby.

            6.8            Incorporation of Exhibits and Schedules.  The
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.

            6.9            Governing Law.  This Agreement shall be governed in
all respects by the laws of the State of New York (without giving effect to the
provisions thereof relating to conflicts of law).

 

20

--------------------------------------------------------------------------------

 

             6.10            Headings and Interpretation.  The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part, or to affect the meaning or interpretation, hereof. 
Whenever the context may require, any noun or pronoun used herein shall include
the corresponding masculine, feminine or neuter forms.  The singular form of
nouns, pronouns and verbs shall include the plural and vice versa.

            6.11            Counterparts; Telecopies.  This Agreement may be
executed by telecopy and in two or more counterparts, each of which shall be
deemed an original but all of which taken together shall constitute a single
agreement.

            6.12            Severability.  If any provision, clause or part
hereof or the application thereof under certain circumstances is held invalid,
illegal or unenforceable in any respect, the validity and enforceability of the
remaining provisions hereof, or the application of any such provision, clause or
part under other circumstances, shall not be in any way affected or impaired
thereby.  To the extent such determination is likely to give rise to a Material
Adverse Effect, the parties shall endeavor in good faith to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as practical to that of the invalid, illegal or
unenforceable provision.

            6.13            Simultaneous Transaction.  The parties acknowledge
that the transactions contemplated by this Agreement are an integral part of the
closing of the acquisition of certain assets relating to the Contributed Assets
and the closing of a similar transaction with Park Vanguard LLC for additional
Dino Babies assets. In the event the Closings are not completed, as determined
in the sole discretion of Crown, at the election of Crown, this Agreement shall
be null and void upon the giving of written notice to the other by Crown.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 


21

--------------------------------------------------------------------------------

 

 

 

            IN WITNESS WHEREOF, Crown and Dreamwind have caused this Agreement
to be signed and delivered by their respective duly authorized officers, all as
of the date first written above.

  "Dreamwind"     DREAMWIND, LLC   By:                  s/Lucien Vergier  
            Name: Lucien Vergier               Title:   Manager "Crown"   Crown
JEWEL RESOURCES CORP.           By:                 s/Mark Palazzo              
Name: Mark Palazzo               Title: President

 

--------------------------------------------------------------------------------

 

 

Exhibit A
Contribution Agreement 

1.         Dino Babies Animation Cels comprising 291 boxes warehoused at Pacific
Title Archives located at 900 Grand Avenue, Glendale, California 91201.

2.            Software and development material for the HolidaySurf Engine have
been deposited with INPI-Institut National de la Propriété Industrielle
(National Institute for Industrial Property), Paris, France, and with Wheawill &
Sudworth, Chartered Accountants in London, England.

3.            Computer hardware as follows:

Servers
2 DELL 2450
        2 Pentium III 667 1 GB RAM
        RAID 1 sur 2* 9Go U3 7200tr Rack 2U
5 DELL 2450
        Pentium IIl 667 256MB RAM
        RAID 1 on 2* 9Go U3 720Otr Rack 2U
1 IBM Net Finity

SAN
1 Hub 12 ports Gadzoox Gibraltar GS
1 Management GibraltarP/Conv Master IMM Assembly Kit
1 Passive Kit of 6 Gbic coper BP9
1 Kit of 6 Cable Fiber channel
1 Hub 6 ports Gadzoox Gibraltar
2 Fiber card Emulex LP8000 B
2 Fiber card channel Qlogic
1 Disk Syred-Controler RAID FC-SCSI REGENCY PLUS 2 canals Fiber Channel, 7
canals
        Ultra SCSI Multi-Host - Support Cluster - Function Failover, RAID level:
0,1,0+1,3,4 &
        5, 8 disk hot plug, 6 hard disk Wide Ultra2 SCSI 18 GB Hard Disk SEAGATE
        Barracuda; 2 alimentation hot plug; 2 fans hot plug
1 Load balancer Alteon WebSystems (Nortel) Acedirector 3 8/10/100 Base T;
        1 1000 base sx ( webos included) Exabyte Mammoth 2 EZ-17, 7 Slots, LVD
1 Adaptec card PCI LVD
1 14 Card 60Go
1 Thyratron Inverter, APC Smart UPS 2200 Rack
1 SWITCH CISCO catalyst 3548XL
2 Stacking GBIC
2 Work Station
7 IPAQ-PIII 500 128 Mo RAM DD; Windows 2000 Pro; DELL Dimension XPS T MT I DT;
        PIII 700 Intel 440 BX AGP, 256 Mo DVD IDE DO 15 Go 7200 tr, NVIDIA TNT2
M64
        32Mo; Monitor 19"; MS Windows 98SE + Works 2000 Sound Card + 3COM
5 DELL Dimension XPST PIII 800 Intel 440 BX AGP, 256 Mo DVD IDE DD 20,4 Go 7200
Tr

 

--------------------------------------------------------------------------------

 

 

        NVIDIA TNT2 M64 32Mo Monitor 19" Trinitron MS windows 98SE + Works 2000
IDE
        8x4x32 Sound card+ 3COM

3 Portable Compaq Armada M700 PIII 500, 15" active matrix, 192 Mo RAM, 2 kg DVD,
ATI8
        Mo MS Windows 98 SE

7 Ecran liyama19" Vison Master Pro 450
1 Printer Tecktronix Color Laser
7 Special computer Furniture frame

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 Closing Certificate of Dreamwind

 MANAGER'S AND SECRETARY'S CERTIFICATE

            The undersigned, Lucien L. Vergier, Manager and Secretary, of
Dreamwind LLC, (the "Company") hereby certifies that the following
representations and warranties are true and accurate as at October 10, 2002:

                        (a)            Organization and Good Standing;
Authority.  The Company is duly organized, validly existing and in good standing
under the laws of Delaware, entitled to own its properties and operate its
business as now being conducted.  The Company has corporate power and authority
to enter into the Capital Contribution Agreement (the "Agreement") attached
hereto as Exhibit A (incorporated herein by reference from Exhibit 10.1 of this
Form 8-K) and the related agreements contemplated therein, to execute and
deliver and perform its obligations there under and to consummate the
transactions contemplated therein and thereby. 

                        (b)            Authorized Capitalization.  As provided
in its Articles of Incorporation, the authorized capital units of the Company
consists of 1000 units, $100.00/share par value, of which 1000 units are
outstanding, prior to the closing contemplated in the Agreement.

                        (c) Outstanding Options, Warrants or Other Rights. 
Except as expressly set forth in the Agreement, the Company does not have
outstanding any option, warrant or similar instrument and is not a party to or
bound by any agreement, instrument, arrangement, contract, obligation,
commitment or understanding of any character, whether written or oral, express
or implied, whereby the Company is bound to issue shares of its capital stock or
any instrument or right convertible into or exchangeable for shares of its
capital stock, nor relating to the sale, assignment, encumbrance, conveyance,
transfer or delivery of any capital stock of the Company of any type or class.
The Company shall provide to Crown Jewel Resources Corp. ("Crown") a list of all
holders of the Company's capital stock and stock options, the number of shares
held by each and the number of each certificate held, duly certified by the
Secretary or Transfer Agent of the Company.

                        (d) Subsidiaries.  The Company has no subsidiaries.

                        (e) Documents Genuine.  All originals and/or copies of
the Company's articles of incorporation and bylaws, each as amended to date, and
all minutes of meetings and written consents in lieu of meetings of
shareholders, directors and committees of directors of the Company, financial
data, and any and all other documents, material, data, files, or information
which has been furnished to Crown, are materially complete, correct and
unmodified originals and/or copies of such documents, information, data, files
or material, as of  October 10, 2002.

--------------------------------------------------------------------------------

 



                        (f)            Authorization and Validity.  The
execution, delivery and performance by the Company of the Agreement and any
other agreements contemplated therein, and the consummation of the transactions
contemplated thereby, have been duly authorized by the Company. This Agreement
and any other agreement contemplated thereby have been or will be as of the
Closing Date duly executed and delivered by the Company and constitute and will
constitute legal, valid and binding obligations of the Company, enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally or the availability of equitable remedies.

                       (g)            Financial Statements.  Financial
information has been provided to Crown.  This information is true and accurate.

                        (h)            Taxes.   Since the Company is just
beginning its business operations, no tax returns have been required to be
filed.  All income, excise, unemployment, social security, occupational,
franchise, and other taxes, duties, assessments or charges levied, assessed or
imposed upon the Company by the United States or by any state or municipal
government or subdivision or instrumentality thereof in the future will be duly
paid or adequately provided for, and all required tax returns concerning any
such items will be duly filed.

                        (i)            Estoppel.  All statements made herein, or
in any Exhibit or Schedule hereto, or in any document or certificate executed
and delivered herewith by the Company are true, correct and complete as of the
date of this Agreement and will be so as of the Closing. All statements
contained in any certificate made by any officer or director of the Company and
delivered to Crown shall be deemed representations and warranties of the
Company.

                        (j)            Consents; Approvals; Conflict.  No
consent, approval, authorization or order of any court or governmental agency or
other body is required for the Company to execute and perform its obligations
under this Agreement. Neither the execution, delivery, consummation or
performance of this Agreement shall conflict with, constitute a breach of the
Company's articles of incorporation and bylaws, as amended to date, or any note,
mortgage, indenture, deed of trust or other agreement of instrument to which the
Company is a party or by which it is bound nor, to the best of the Company's
knowledge and belief, any existing law, rule, regulation, or any decree of any
court or governmental department, agency, commission, board or bureau, domestic
or foreign, having jurisdiction over the Company.

 

--------------------------------------------------------------------------------

 

                        (k)            Restrictive Covenants.  Prior to the
consummation of the proposed Exchange, the Company did not engage in any
business or activity outside the normal course of business other than attempting
to consummate the Exchange. Furthermore, the Company has not, without the prior
written authorization of Crown, (i) made any changes in its capital structure,
(ii) incurred any liability or obligation other than current liabilities
incurred in the ordinary and usual course, (iii) declared or paid any dividend
or make any other distribution with respect to its capital stock, (iv) issued,
sold, or delivered or purchased or otherwise acquired for value any of its stock
or other securities, (v) made any investment of a capital nature, or (vi)
entered into any contract, agreement, or other commitment which is material to
the Company, except as disclosed to Crown.

                        (l)            Disclaimer of Further Warranties;
Etc. The Company's decision to enter into the Exchange is based upon the
Company's own independent judgment and investigation and not on any
representations and warranties of Crown other than those expressly stated in
this Agreement and in the Schedules and Exhibits hereto.

Dated: October 10, 2002

 

   ___s/Lucien Vergier___________
Lucien L. Vergier
Manager and Corporate Secretary




--------------------------------------------------------------------------------

Exhibit C

 Closing Certificate of Crown

PRESIDENT'S AND SECRETARY'S CERTIFICATE

            The undersigned, Mark Palazzo, President and Secretary, of Crown
Jewel Resources Corp. (the "Company") hereby certifies that the following
representations and warranties are true and accurate as at October 10, 2002:

                        (a)  Organization and Good Standing; Authority.  The
Company is duly organized, validly existing and in good standing under the laws
of the State of Delaware, entitled to own its properties and operate its
business as now being conducted.  The Company has corporate power and authority
to enter into the Asset Contribution Agreement (the "Agreement") attached hereto
as Exhibit A (Set forth in the instant Form 8-K) and the related agreements
contemplated therein, to execute and deliver and perform its obligations there
under and to consummate the transactions contemplated therein and thereby. 

                        (b) Authorized Capitalization.  As provided in its
Articles of Incorporation, the authorized capital stock of the Company consists
of 200,000,000 shares of common stock, $.0005 par value, of which 15,871,792
shares are outstanding, prior to the closing contemplated in the Agreement.

                        (c)    Outstanding Options, Warrants or Other Rights. 
Except as expressly set forth in the Agreement, the Company does not have
outstanding any option, warrant or similar instrument and is not a party to or
bound by any agreement, instrument, arrangement, contract, obligation,
commitment or understanding of any character, whether written or oral, express
or implied, whereby the Company is bound to issue shares of its capital stock or
any instrument or right convertible into or exchangeable for shares of its
capital stock, nor relating to the sale, assignment, encumbrance, conveyance,
transfer or delivery of any capital stock of the Company of any type or class.
The Company shall provide to Dreamwind a list of all holders of the Company's
capital stock and stock options, the number of shares held by each and the
number of each certificate held, duly certified by the Secretary or Transfer
Agent of the Company.

                        (d) Subsidiaries.  The Company has three wholly owned
subsidiaries: Goldwerks, Inc., New Diamondwerks, Inc., and CJR Capital Corp. 
All subsidiaries are inactive.

                        (e) Documents Genuine.  All originals and/or copies of
the Company's articles of incorporation and bylaws, each as amended to date, and
all minutes of meetings and written consents in lieu of meetings of
shareholders, directors and committees of directors of the Company, financial
data, and any and all other documents, material, data, files, or information
which has been furnished to Dreamwind, are materially complete, correct and
unmodified originals and/or copies of such documents, information, data, files
or material, as of  October 10, 2002.

--------------------------------------------------------------------------------

 

 

                        (f)            Litigation.  All claims or legal
proceedings existing are known to the Company are as described in the Company's
most recently filed U. S. Securities and Exchange Commission Form 10-QSB.  A
copy of the Form 10-QSB is hereby attached as Exhibit B. (Incorporated by
reference from previously filed Form 10-QSB for period ending June 30, 2002.)

                        (g)            Compensation Plans.  Except as described
below, the Company has not authorized and does not have in effect any stock
options or stock purchase plans, dividend reinvestment plans or similar plans
pursuant to which any person is entitled to acquire capital stock of the Company
or any securities convertible into or exchangeable for its capital stock. The
Company has delivered to Dreamwind a copy of each plan and grant of common
shares and options described below.

                        (h)             Option Plans.  The Company does not have
a stop option plan.

                        (i)            Authorization and Validity.  The
execution, delivery and performance by the Company of the Agreement and any
other agreements contemplated therein, and the consummation of the transactions
contemplated thereby, have been duly authorized by the Company. This Agreement
and any other agreement contemplated thereby have been or will be as of the
Closing Date duly executed and delivered by the Company and constitute and will
constitute legal, valid and binding obligations of the Company, enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally or the availability of equitable remedies.

                        (j)            Financial Statements.  The Company has
provided to Dreamwind all of the Company's financial books and records and such
audited and unaudited financial statements of the Company, for at least the last
five years, as exist and as Dreamwind requested. All such statements fairly
present the assets, liabilities and financial condition of the Company as of the
respective dates thereof, and all been prepared in conformity with generally
accepted accounting principles, consistently applied during the periods covered.
For purposes of the Agreement, such statements shall include all notes thereto.

                        (k)            No Undisclosed Material Liabilities.  The
Company and its subsidiaries have not incurred any liabilities or obligations
whatever (whether direct, indirect, accrued, contingent, absolute, secured or
unsecured or otherwise), which singly or in the aggregate are material to it,
except as disclosed in the Company's financial statements or otherwise disclosed
in writing to Dreamwind.

                        (l)            Taxes.  All income, excise, unemployment,
social security, occupational, franchise and other taxes, duties, assessments or
charges levied, assessed or imposed upon the Company by the United States or by
any state or municipal government or subdivision or instrumentality thereof have
been duly paid or adequately provided for, and all required tax returns or
reports concerning any such items have been duly filed or will be so filed,
except as set forth in Schedule 5.1 of the Agreement, if present.

 

--------------------------------------------------------------------------------

 

 

 

                        (m)            Indebtedness to or from Affiliates.  The
Company is not and will not be indebted to any officer, director, employee or
shareholder thereof as of the Closing Date, except as disclosed in Schedule 3(g)
to the Agreement. No money or property is owed to the Company by any officer,
director, employee or shareholder thereof, and none will be owed as of the
Closing.  The Company is not responsible or liable for any of the liabilities or
responsibilities of its subsidiaries.

                        (n)            Insurance.  The Company has maintained
insurance policy coverages and is currently insured and will have existing
insurance coverages in effect at Closing.  The Company will furnish the
insurance policies to Dreamwind at Closing.

                        (o)            Books, Records and Accounts.  Except for
the minute book and accounting and corporate records of the Company furnished to
Dreamwind, there are no other books, records or accounts of the Company.
Dreamwind shall have the right to review and obtain all records, books and
accounts of the Company.

                        (p)            Estoppel.  All statements made herein, or
in any Exhibit or Schedule hereto, or in any document or certificate executed
and delivered herewith by the Company are true, correct and complete as of the
date of this Agreement and will be so as of the Closing. All statements
contained in any certificate made by any officer or director of the Company and
delivered to Dreamwind shall be deemed representations and warranties of the
Company.

                        (q)            Consents; Approvals; Conflict.  No
consent, approval, authorization or order of any court or governmental agency or
other body is required for the Company to execute and perform its obligations
under this Agreement. Neither the execution, delivery, consummation or
performance of this Agreement shall conflict with, constitute a breach of the
Company's articles of incorporation and bylaws, as amended to date, or any note,
mortgage, indenture, deed of trust or other agreement of instrument to which the
Company is a party or by which it is bound nor, to the best of the Company's
knowledge and belief, any existing law, rule, regulation, or any decree of any
court or governmental department, agency, commission, board or bureau, domestic
or foreign, having jurisdiction over the Company.

                        (r)            Restrictive Covenants.  Prior to the
consummation of the proposed Exchange, the Company did not engage in any
business or activity outside the normal course of business other than attempting
to consummate the Exchange. Furthermore, the Company has not, without the prior
written authorization of Dreamwind, (i) make any changes in its capital
structure, (ii) incur any liability or obligation other than current liabilities
incurred in the ordinary and usual course, (iii) declare or pay any dividend or
make any other distribution with respect to its capital stock, (iv) issue, sell,
or deliver or purchase or otherwise acquire for value any of its stock or other
securities, (v) make any investment of a capital nature, or (vi) enter into any
contract, agreement, or other commitment which is material to the Company,
except as disclosed to Dreamwind.

 

--------------------------------------------------------------------------------

 

 

                        (s)            Disclaimer of Further Warranties; Etc. 
The Company's decision to enter into the Exchange is based upon the Company's
own independent judgment and investigation and not on any representations and
warranties of Dreamwind other than those expressly stated in this Agreement and
in the Schedules and Exhibits hereto.

Dated: October 10, 2002

 

  s/ Mark Palazzo   Mark Palazzo   President and Corporate Secretary




 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(a)
Personal Property

All Property (and rights thereto) acquired from Holiday Surf Ltd. per Exhibit A.




 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(b)
Art Assets

All Dino Babies Cels described in Exhibit A




--------------------------------------------------------------------------------

 

 

Schedule 1.1(c)
 Intellectual Property

 

All Intellectual Property acquired by Dreamwind from Holiday Surf Ltd.




--------------------------------------------------------------------------------

 

Schedule 1.2
Retained Assets

 

 

> 1)      10,600,000 shares of Crown Jewel Resources Corp. common stock
> 2)      Drel/LD Trust Settlement Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1.3
Assumed Liabilities

 

NONE

 